Citation Nr: 1813719	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-44 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service connected pension from February 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1965 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 determination of the Department of Veterans Affairs (VA) Pension Management Center Regional Office (PMC).  

In October 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's non-service-connected pension benefits were terminated by an August 2014 determination of the VA Pension Management Center.  This determination was due to previously unreported income and net worth from the [REDACTED].  The Veteran maintains his entitlement to VA benefits and contends that his family income did not exceed the maximum annual limit allowed for the income-based VA pension program.  The Veteran also disputes the accuracy of the countable income.

First, to ensure that the record is complete, the Board finds that remand is needed for further development.  Specifically, the Board notes that the August 18, 2014 determination is not of record.  Additionally, the Board is unable to glean from the record a "due process letter dated May 19, 2014" as referenced in the statement of the case (SOC) of September 2015.  Thus, on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file the identified decisional documents.  

Next, the Board is also remanding the matter to obtain Social Security Association (SSA) income information for the appellant and his six dependents (spouse and five children) for the periods from 2007 through 2015.  Although the record reflects personal income tax filing from 2007 through 2016, with SSA-1099 for 2016 submitted by the Veteran, the Board observes that the record is incomplete for SSA benefits received for corresponding periods of 2007 through 2015.  Clearly, such records are pertinent to the issue as the Veteran disputes the accuracy of the calculations of his income, and further argues that VA was in error to use his children's Social Security income as countable income. See Statements in Support of Claim dated October 2014 and May 2017; see also October 2017 Hearing Transcript p. 7.  Thus, a complete record of SSA benefits received for the appellant and his six dependents must be obtained.  38 C.F.R. § 3.159(c)(2).

With regards to the trust, the Board observes that the Veteran has not produced any financial documentation regarding the [REDACTED].  The record only reflects a 2015 Schedule A (Form 1040) indicating itemized deductions.  There are no other accompanying pages of the filing or any other years of record.  Significantly, in 2016, the Veteran submitted a statement listing the values of the [REDACTED] based on county appraisals.  For instance, he indicated "December 31, 2007, $44,480.00" and for "December 31, 2008, $44,480.00" and for "December 31, 2009, $58,360.00".  The list provided the values of the trust from 2007 to 2015 with a statement that in February 2016, a final note was paid by the buyer and the property deeded to him leaving no value left on the trust. See Statement in Support of Claim dated April 2016.  Here again, the Veteran disputes the determination that his income exceeds the annual income reported to the VA, and argues that VA was in error to use income from his trust as countable income.  See Hearing Transcript, p. 8.  In this regard, as net worth is a factor in determining entitlement to VA pension, efforts should be made to obtain annual filings for corresponding years pertaining to the [REDACTED].

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the SSA and request that it provide all available information pertaining to the appellant and his six dependents' earned income and SSA benefits from December 1, 2007 to present.

2.  Send the Veteran a letter informing him that he is being given an additional opportunity to provide more specific details concerning the [REDACTED], including any additional information pertaining to all annual expenses incurred during the course of operation of his business.

3. Provide an accounting that specifically explains how it was determined that the Veteran's income exceeds the annual income reported to the VA for the time frame from February 1, 2008.  This accounting should specifically explain any overpayment that was created to include the initial amount of the overpayment and how much was being withheld from the Veteran's monthly pension check to satisfy the overpayment. Additionally, the accounting should detail the amount of the Veteran's monthly pension, along with providing any other useful information in regard to the disputed retroactive payment amount.

4. After the above action is completed to the extent possible, readjudicate the issue of entitlement to non-service-connected pension in light of any additional evidence.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) to include an explanation of the maximum annual pension rates (MAPRs) along with an explanation of the amount of the appellant's countable income for pension purposes for each corresponding period, including the amount of any reported unreimbursed medical expenses.  The AOJ should then allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

